Exhibit 10.2

SECURITY AND PLEDGE AGREEMENT

THIS SECURITY AND PLEDGE AGREEMENT (this “Agreement”) is entered into as of
May 23, 2013 among SYNTEL, INC., a Michigan corporation (the “Borrower”), the
other parties identified as “Obligors” on the signature pages hereto and such
other parties that may become Obligors hereunder after the date hereof (together
with the Borrower, individually an “Obligor”, and collectively the “Obligors”)
and BANK OF AMERICA, N.A., in its capacity as lender (in such capacity, the
“Lender”).

RECITALS

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, modified, supplemented, increased, extended, restated, renewed,
refinanced or replaced from time to time, the “Credit Agreement”) among the
Borrower, the Guarantors identified therein and the Lender, the Lender has
agreed to make Loans upon the terms and subject to the conditions set forth
therein; and

WHEREAS, this Agreement is required by the terms of the Credit Agreement.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions.

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement, and the following terms
shall have the meanings set forth in the UCC (defined below): Accession,
Account, Adverse Claim, As-Extracted Collateral, Chattel Paper, Commercial Tort
Claim, Consumer Goods, Deposit Account, Document, Electronic Chattel Paper,
Equipment, Farm Products, Financial Asset, Fixtures, General Intangible, Goods,
Instrument, Inventory, Investment Company Security, Investment Property,
Letter-of-Credit Right, Manufactured Home, Money, Proceeds, Securities Account,
Security Entitlement, Security, Software, Supporting Obligation and Tangible
Chattel Paper.

(b) In addition, the following terms shall have the meanings set forth below:

“Collateral” has the meaning provided in Section 2 hereof.

“Copyright License” means any written agreement, naming any Obligor as licensor,
granting any right under any Copyright.

“Copyrights” means (a) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Copyright Office, and (b) all renewals thereof.

“Patent License” means any agreement, whether written or oral, providing for the
grant by or to an Obligor of any right to manufacture, use or sell any invention
covered by a Patent.



--------------------------------------------------------------------------------

“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.

“Pledged Equity” means, with respect to each Obligor, 100% of the issued and
outstanding Equity Interests of each Domestic Subsidiary of the Borrower that is
directly owned by such Obligor, including the Equity Interests of the
Subsidiaries owned by such Obligor as set forth on Schedule 1(b) hereto, in each
case together with the certificates (or other agreements or instruments), if
any, representing such shares, and all options and other rights, contractual or
otherwise, with respect thereto, including, but not limited to, the following:

(1) all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

(2) in the event of any consolidation or merger involving the issuer thereof and
in which such issuer is not the surviving Person, all shares of each class of
the Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of an Obligor.

“Secured Obligations” means, without duplication, (a) all Obligations and
(b) all costs and expenses incurred in connection with enforcement and
collection of the Obligations, including the fees, charges and disbursements of
counsel.

“Trademark License” means any agreement, written or oral, providing for the
grant by or to an Obligor of any right to use any Trademark.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any state thereof or any other country or any political
subdivision thereof, or otherwise and (b) all renewals thereof.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of Michigan except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

2. Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Obligor
hereby grants to the Lender a continuing security interest in, any and all
right, title and interest of such Obligor in and to all of the following,
whether now owned or existing or owned, acquired, or arising hereafter
(collectively, the “Collateral”): (a) all Accounts; (b) all Chattel Paper;
(c) those certain Commercial Tort Claims set forth on Schedule 2(c) hereto;
(d) all Copyrights; (e) all Copyright Licenses; (f) all Deposit Accounts;
(g) all Documents; (h) all Equipment; (i) all Fixtures; (j) all General
Intangibles; (k) all Goods; (l) all Instruments; (m) all

 

2



--------------------------------------------------------------------------------

Inventory; (n) all Investment Property; (o) all Letter-of-Credit Rights; (p) all
Money; (q) all Patents; (r) all Patent Licenses; (s) all Pledged Equity; (t) all
Software; (u) all Supporting Obligations; (v) all Trademarks; (w) all Trademark
Licenses; and (x) all Accessions and all Proceeds of any and all of the
foregoing.

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to (i) Excluded
Property; and (ii) any General Intangible, permit, lease, license, contract or
other Instrument of an Obligor to the extent the grant of a security interest in
such General Intangible, permit, lease, license, contract or other Instrument in
the manner contemplated by this Agreement, under the terms thereof or under
applicable Law, is prohibited and would result in the termination thereof or
give the other parties thereto the right to terminate, accelerate or otherwise
alter such Obligor’s rights, titles and interests thereunder (including upon the
giving of notice or the lapse of time or both); provided that (x) any such
limitation described in the foregoing clause (ii) on the security interests
granted hereunder shall only apply to the extent that any such prohibition could
not be rendered ineffective pursuant to the UCC or any other applicable Law
(including Debtor Relief Laws) or principles of equity and (y) in the event of
the termination or elimination of any such prohibition or the requirement for
any consent contained in any applicable Law, General Intangible, permit, lease,
license, contract or other Instrument, to the extent sufficient to permit any
such item to become Collateral hereunder, or upon the granting of any such
consent, or waiving or terminating any requirement for such consent, a security
interest in such General Intangible, permit, lease, license, contract or other
Instrument shall be automatically and simultaneously granted hereunder and shall
be included as Collateral hereunder.

The Obligors and the Lender hereby acknowledge and agree that the security
interest created hereby in the Collateral (i) constitutes continuing collateral
security for all of the Secured Obligations, whether now existing or hereafter
arising and (ii) is not to be construed as an assignment of any Copyrights,
Copyright Licenses, Patents, Patent Licenses, Trademarks or Trademark Licenses.

3. Representations and Warranties. Each Obligor hereby represents and warrants
to the Lender that:

(a) Ownership. Each Obligor has rights in its Collateral and has the right to
pledge, sell, assign or transfer the same. There exists no Adverse Claim with
respect to the Pledged Equity of such Obligor.1

(b) Security Interest/Priority. This Agreement creates a valid security interest
in favor of the Lender in the Collateral of such Obligor and, when properly
perfected by filing, shall constitute a valid and perfected, first priority
security interest, except Permitted Liens that would be prior to Liens in favor
of the Lender as a matter of law, in such Collateral (including all
uncertificated Pledged Equity consisting of partnership or limited liability
company interests that do not constitute Securities), to the extent such
security interest can be perfected by filing under the UCC, free and clear of
all Liens except for Permitted Liens. The taking possession by the Lender of the
certificated securities (if any) evidencing the Pledged Equity and all other
Instruments constituting Collateral will perfect and establish the first
priority of the Lender’s security interest in all the Pledged Equity evidenced
by such certificated securities and such Instruments. With respect to any
Collateral consisting of a Deposit Account, Securities Entitlement or held in a
Securities Account, upon execution and delivery by the applicable Obligor, the
applicable Securities Intermediary and the Lender of an agreement granting
control to the Lender over such Collateral, the Lender shall have a valid and
perfected, first priority security interest in such Collateral, subject to
Permitted Liens.

 

1  Note: This tracks Dykema Opinion.

 

3



--------------------------------------------------------------------------------

(c) Types of Collateral. None of the Collateral consists of, or is the Proceeds
of, As-Extracted Collateral, Consumer Goods, Farm Products, Manufactured Homes
or standing timber.

(d) Authorization of Pledged Equity. All Pledged Equity is duly authorized and
validly issued, is fully paid and, to the extent applicable, nonassessable and
is not subject to the preemptive rights of any Person.

(e) No Other Equity Interests, Instruments, Etc. As of the Closing Date, (i) no
Obligor owns any certificated Equity Interests in any Subsidiary that are
required to be pledged and delivered to the Lender hereunder except as set forth
on Schedule 1(b) hereto, and (ii) no Obligor holds any Instruments, Documents or
Tangible Chattel Paper required to be pledged and delivered to the Lender
pursuant to Section 4(a)(i) of this Agreement other than as set forth on
Schedule 3(e) hereto. All such certificated securities, Instruments, Documents
and Tangible Chattel Paper have been delivered to the Lender.

(f) Partnership and Limited Liability Company Interests. Except as set forth in
the organizational or formation documents applicable to any Pledged Equity, none
of the Collateral consisting of an interest in a partnership or a limited
liability company (i) is dealt in or traded on a securities exchange or in a
securities market, (ii) by its terms expressly provides that it is a Security
governed by Article 8 of the UCC, (iii) is an Investment Company Security,
(iv) is held in a Securities Account or (v) constitutes a Security or a
Financial Asset.

(g) Consents; Etc. There are no restrictions in any Organization Document
governing any Pledged Equity or any other document related thereto which would
limit or restrict (i) the grant of a Lien pursuant to this Agreement on such
Pledged Equity, (ii) the perfection of such Lien or (iii) the exercise of
remedies in respect of such perfected Lien in the Pledged Equity as contemplated
by this Agreement. Except for (i) the filing or recording of UCC financing
statements, (ii) the filing of appropriate notices with the United States Patent
and Trademark Office and the United States Copyright Office, (iii) obtaining
control to perfect the Liens created by this Agreement (to the extent required
under Section 4(a) hereof), (iv) such actions as may be required by Laws
affecting the offering and sale of securities, (v) such actions as may be
required by applicable foreign Laws affecting the pledge of the Pledged Equity
of Foreign Subsidiaries and (vi) consents, authorizations, filings or other
actions which have been obtained or made, no consent or authorization of, filing
with, or other act by or in respect of, any arbitrator or Governmental Authority
and no consent of any other Person (including, without limitation, any
stockholder, member or creditor of such Obligor), is required for (A) the grant
by such Obligor of the security interest in the Collateral granted hereby or for
the execution, delivery or performance of this Agreement by such Obligor,
(B) the perfection of such security interest (to the extent such security
interest can be perfected by filing under the UCC, the granting of control (to
the extent required under Section 4(a) hereof) or by filing an appropriate
notice with the United States Patent and Trademark Office or the United States
Copyright Office) or (C) the exercise by the Lender of the rights and remedies
provided for in this Agreement.

(h) Commercial Tort Claims. As of the Closing Date, no Obligor has any
Commercial Tort Claims seeking damages in excess of $1,000,000 other than as set
forth on Schedule 2(c) hereto.

(i) Changes in Legal Name, State of Formation and Structure. Except as set forth
on Schedule 3(i), no Loan Party has during the five years preceding the Closing
Date (i) changed its legal name, (ii) changed its state of formation, or
(iii) been party to a merger, consolidation or other change in structure.

 

4



--------------------------------------------------------------------------------

4. Covenants. Each Obligor covenants that until such time as the Secured
Obligations arising under the Loan Documents have been paid in full and the
Commitments have expired or been terminated, such Obligor shall:

(a) Instruments/Chattel Paper/Pledged Equity/Control.

(i) If any amount in excess of $1,000,000 payable under or in connection with
any of the Collateral shall be or become evidenced by any Instrument or Tangible
Chattel Paper, or if any property constituting Collateral shall be stored or
shipped subject to a Document, ensure that such Instrument, Tangible Chattel
Paper or Document is either in the possession of such Obligor at all times or,
if requested by the Lender to perfect its security interest in such Collateral,
is delivered to the Lender duly endorsed in a manner reasonably satisfactory to
the Lender. Such Obligor shall ensure that any Collateral consisting of Tangible
Chattel Paper is marked with a legend reasonably acceptable to the Lender
indicating the Lender’s security interest in such Tangible Chattel Paper.

(ii) Deliver to the Lender promptly upon the receipt thereof by or on behalf of
an Obligor, all certificates and instruments constituting Pledged Equity. Prior
to delivery to the Lender, all such certificates constituting Pledged Equity
shall be held in trust by such Obligor for the benefit of the Lender pursuant
hereto. All such certificates representing Pledged Equity shall be delivered in
suitable form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, substantially in the form
provided in Exhibit 4(a)(ii) hereto.

(iii) Execute and deliver, and use its commercially reasonable efforts to have
any necessary third parties execute and deliver, all agreements, assignments,
instruments or other documents as reasonably requested by the Lender for the
purpose of obtaining and maintaining control with respect to any Collateral
consisting of (i) Deposit Accounts, (ii) Investment Property,
(iii) Letter-of-Credit Rights and (iv) Electronic Chattel Paper, in each case to
the extent constituting Collateral.

(b) Filing of Financing Statements, Notices, etc. Each Obligor shall execute and
deliver to the Lender such agreements, assignments or instruments (including
affidavits, notices, reaffirmations and amendments and restatements of existing
documents, as the Lender may reasonably request) and do all such other things as
the Lender may reasonably deem necessary or appropriate (i) to obtain the full
benefits of the Lender’s security interests granted or purported to be granted
hereunder, including (A) such instruments as the Lender may from time to time
reasonably request in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC, (B) with regard to Copyrights, a
Notice of Grant of Security Interest in Copyrights in the form of
Exhibit 4(b)(i), (C) with regard to Patents, a Notice of Grant of Security
Interest in Patents for filing with the United States Patent and Trademark
Office in the form of Exhibit 4(b)(ii) hereto and (D) with regard to Trademarks,
a Notice of Grant of Security Interest in Trademarks for filing with the United
States Patent and Trademark Office in the form of Exhibit 4(b)(iii) hereto,
(ii) to consummate the transactions contemplated hereby and (iii) to otherwise
protect the Lender of its rights and interests

 

5



--------------------------------------------------------------------------------

hereunder. Furthermore, each Obligor also hereby irrevocably makes, constitutes
and appoints the Lender, its nominee or any other person whom the Lender may
designate, as such Obligor’s attorney in fact with full power and for the
limited purpose to sign in the name of such Obligor any financing statements, or
amendments and supplements to financing statements, renewal financing
statements, notices or any similar documents which in the Lender’s reasonable
discretion would be necessary or appropriate in order to perfect and maintain
perfection of the security interests granted hereunder, such power, being
coupled with an interest, being and remaining irrevocable until such time as the
Secured Obligations arising under the Loan Documents have been paid in full
(other than contingent obligations for which no claim has been asserted) and the
Commitments have expired or been terminated. Each Obligor hereby agrees that a
carbon, photographic or other reproduction of this Agreement or any such
financing statement is sufficient for filing as a financing statement by the
Lender without notice thereof to such Obligor wherever the Lender may in its
sole discretion desire to file the same.

(c) Collateral Held by Warehouseman, Bailee, etc. If any Collateral is at any
time in the possession or control of a warehouseman, bailee or any agent or
processor of such Obligor and the Lender so requests (i) notify such Person in
writing of the Lender’s security interest therein, (ii) instruct such Person to
hold all such Collateral for the Lender’s account and subject to the Lender’s
instructions and (iii) use commercially reasonable efforts to obtain a written
acknowledgment from such Person that it is holding such Collateral for the
benefit of the Lender.

(d) Commercial Tort Claims. (i) Within 5 Business Days of any new Commercial
Tort Claim seeking damages in excess of $1,000,000, forward to the Lender an
updated Schedule 2(c) listing of any and all Commercial Tort Claims by or in
favor of such Obligor seeking damages in excess of $1,000,000 and (ii) execute
and deliver such statements, documents and notices and do and cause to be done
all such commercially reasonable things as may be reasonably required by the
Lender, or required by Law to create, preserve, perfect and maintain the
Lender’s security interest in any Commercial Tort Claims initiated by or in
favor of any Obligor.

(e) Books and Records. Mark its books and records (and shall cause the issuer of
the Pledged Equity of such Obligor to mark its books and records) to reflect the
security interest granted pursuant to this Agreement.

(f) Nature of Collateral. At all times maintain the Collateral as personal
property and not affix any of the Collateral to any real property in a manner
which would change its nature from personal property to real property or a
Fixture to real property, unless the Lender shall have a perfected Lien on such
Fixture or real property.

(g) Issuance or Acquisition of Equity Interests in Partnerships or Limited
Liability Companies. Promptly (and in any event within 10 Business Days) after
the issuance or acquisition thereof, deliver to the Lender such agreements,
documents and instruments as the Lender may reasonably require with respect to
any Pledged Equity consisting of an interest in a partnership or a limited
liability company that (i) is dealt in or traded on a securities exchange or in
a securities market, (ii) by its terms expressly provides that it is a Security
governed by Article 8 of the UCC, (iii) is an investment company security,
(iv) is held in a Securities Account or (v) constitutes a Security or a
Financial Asset.

 

6



--------------------------------------------------------------------------------

(h) Intellectual Property.

(i) Except to the extent that such actions or omissions could not reasonably be
expected to result in a Material Adverse Effect, not do any act or omit to do
any act whereby any material Copyright may become invalidated and (A) not do any
act, or omit to do any act, whereby any material Copyright may become injected
into the public domain; (B) notify the Lender immediately if it knows that any
material Copyright may become injected into the public domain or of any
materially adverse determination or development (including, without limitation,
the institution of, or any such determination or development in, any court or
tribunal in the United States or any other country) regarding an Obligor’s
ownership of any such Copyright or its validity; (C) take all necessary steps as
it shall deem appropriate under the circumstances, to maintain and pursue each
application (and to obtain the relevant registration) of each material Copyright
owned by an Obligor and to maintain each registration of each material Copyright
owned by an Obligor including, without limitation, filing of applications for
renewal where necessary; and (D) promptly notify the Lender of any material
infringement of any material Copyright of an Obligor of which it becomes aware
and take such actions as it shall reasonably deem appropriate under the
circumstances to protect such Copyright, including, where appropriate, the
bringing of suit for infringement, seeking injunctive relief and seeking to
recover any and all damages for such infringement.

(ii) Not make any assignment or agreement in conflict with the security interest
in the Copyrights of each Obligor hereunder (except as permitted by the Credit
Agreement).

(iii) (A) Continue to use each material Trademark on each and every trademark
class of goods applicable to its current line as reflected in its current
catalogs, brochures and price lists in order to maintain such Trademark in full
force free from any claim of abandonment for non-use, (B) maintain as in the
past the quality of products and services offered under such Trademark,
(C) employ such Trademark with the appropriate notice of registration, if
applicable, (D) not adopt or use any mark that is confusingly similar or a
colorable imitation of such Trademark unless the Lender shall obtain a perfected
security interest in such mark pursuant to this Agreement, and (E) not (and not
permit any licensee or sublicensee thereof to) do any act or omit to do any act
whereby any such Trademark may become invalidated.

(iv) Not do any act, or omit to do any act, whereby any material Patent may
become abandoned or dedicated.

(v) Notify the Lender immediately if it knows that any application or
registration relating to any material Patent or Trademark may become abandoned
or dedicated, or of any materially adverse determination or development
(including, without limitation, the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office
or any court or tribunal in any country) regarding such Obligor ownership of any
Patent or Trademark or its right to register the same or to keep and maintain
the same.

(vi) Take all reasonable and necessary steps, including, without limitation, in
any proceeding before the United States Patent and Trademark Office, or any
similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of each material Patent and
Trademark, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability.

 

7



--------------------------------------------------------------------------------

(vii) Promptly notify the Lender after it learns that any material Patent or
Trademark included in the Collateral is infringed, misappropriated or diluted by
a third party and promptly sue for infringement, misappropriation or dilution,
to seek injunctive relief where appropriate and to recover any and all damages
for such infringement, misappropriation or dilution, or to take such other
actions as it shall reasonably deem appropriate under the circumstances to
protect such Patent or Trademark.

(viii) Not make any assignment or agreement in conflict with the security
interest in the Patents or Trademarks of each Obligor hereunder (except as
permitted by the Credit Agreement).

Notwithstanding the foregoing, the Obligors may, in their reasonable business
judgment, fail to maintain, pursue, preserve or protect any Copyright, Patent or
Trademark which is not material to their businesses.

5. Authorization to File Financing Statements. Each Obligor hereby authorizes
the Lender to prepare and file such financing statements (including continuation
statements) or amendments thereof or supplements thereto or other instruments as
the Lender may from time to time deem necessary or appropriate in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC (including authorization to describe the Collateral as “all personal
property”, “all assets” or words of similar meaning).

6. Advances. On failure of any Obligor to perform any of the covenants and
agreements contained herein or in any other Loan Document constituting a Default
or Event of Default, the Lender may, at its sole option and in its sole
discretion, perform the same and in so doing may expend such sums as the Lender
may reasonably deem advisable in the performance thereof, including, without
limitation, the payment of any insurance premiums with respect to insurance
required to be maintained under the Loan Documents, the payment of any taxes
required to be paid under the Loan Documents, a payment to obtain a release of a
Lien or potential Lien, in each case other than Permitted Liens, expenditures
made in defending against any adverse claim and all other expenditures which the
Lender may deem necessary or appropriate for the protection of the security
hereof or which may be compelled to make by operation of Law. All such sums and
amounts so expended shall be repayable by the Obligors on a joint and several
basis within twenty days of written notice thereof and written demand therefor
(together with reasonably detailed supporting documentation), shall constitute
additional Secured Obligations and shall bear interest from the date said
amounts are expended at the Default Rate. No such performance of any covenant or
agreement by the Lender on behalf of any Obligor, and no such advance or
expenditure therefor, shall relieve the Obligors of any Default or Event of
Default.

7. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during
continuation thereof, the Lender shall have, in addition to the rights and
remedies provided herein, in the Loan Documents, in any other documents relating
to the Secured Obligations, or by Law (including, but not limited to, levy of
attachment, garnishment and the rights and remedies set forth in the UCC of the
jurisdiction applicable to the affected Collateral), the rights and remedies of
a secured party under the UCC (regardless of whether the UCC is the law of the
jurisdiction where the rights and remedies are asserted and regardless of
whether the UCC applies to the affected Collateral), and further, the Lender
may, with or without judicial process

 

8



--------------------------------------------------------------------------------

or the aid and assistance of others, (i) enter on any premises on which any of
the Collateral may be located (to the extent it is within such Obligor’s control
to grant access) and, without resistance or interference by the Obligors, take
possession of the Collateral, (ii) dispose of any Collateral on any such
premises, (iii) require the Obligors to assemble and make available to the
Lender at the reasonable expense of the Obligors any Collateral at any place and
time designated by the Lender which is reasonably convenient to both parties,
(iv) remove any Collateral from any such premises for the purpose of effecting
sale or other disposition thereof, and/or (v) without demand and without
advertisement, notice, hearing or process of law, all of which each of the
Obligors hereby waives to the fullest extent permitted by Law, at any place and
time or times, sell and deliver any or all Collateral held by or for it at
public or private sale (which in the case of a private sale of Pledged Equity,
shall be to a restricted group of purchasers who will be obligated to agree,
among other things, to acquire such securities for their own account, for
investment and not with a view to the distribution or resale thereof), at any
exchange or broker’s board or elsewhere, by one or more contracts, in one or
more parcels, for Money, upon credit or otherwise, at such prices and upon such
terms as the Lender deems advisable, in its sole discretion (subject to any and
all legal requirements). Each Obligor acknowledges that any such private sale
may be at prices and on terms less favorable to the seller than the prices and
other terms which might have been obtained at a public sale and, notwithstanding
the foregoing, agrees that such private sale shall be deemed to have been made
in a commercially reasonable manner and, in the case of a sale of Pledged
Equity, that the Lender shall have no obligation to delay sale of any such
securities for the period of time necessary to permit the issuer of such
securities to register such securities for public sale under the Securities Act
of 1933. Neither the Lender’s compliance with applicable Law nor its disclaimer
of warranties relating to the Collateral shall be considered to adversely affect
the commercial reasonableness of any sale. To the extent the rights of notice
cannot be legally waived hereunder, each Obligor agrees that any requirement of
reasonable notice shall be met if such notice, specifying the place of any
public sale or the time after which any private sale is to be made, is
personally served on or mailed, postage prepaid, to the Borrower in accordance
with the notice provisions of Section 10.02 of the Credit Agreement at least 10
days before the time of sale or other event giving rise to the requirement of
such notice. The Lender may adjourn any public or private sale from time to time
by announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Obligor further acknowledges and agrees that any offer to sell any Pledged
Equity which has been (i) publicly advertised on a bona fide basis in a
newspaper or other publication of general circulation in the financial community
of New York, New York (to the extent that such offer may be advertised without
prior registration under the Securities Act of 1933), or (ii) made privately in
the manner described above shall be deemed to involve a “public sale” under the
UCC, notwithstanding that such sale may not constitute a “public offering” under
the Securities Act of 1933, and the Lender may, in such event, bid for the
purchase of such securities. The Lender shall not be obligated to make any sale
or other disposition of the Collateral regardless of notice having been given.
To the extent permitted by applicable Law, the Lender may be a purchaser at any
such sale. To the extent permitted by applicable Law, each of the Obligors
hereby waives all of its rights of redemption with respect to any such sale.
Subject to the provisions of applicable Law, the Lender may postpone or cause
the postponement of the sale of all or any portion of the Collateral by
announcement at the time and place of such sale, and such sale may, without
further notice, to the extent permitted by Law, be made at the time and place to
which the sale was postponed, or the Lender may further postpone such sale by
announcement made at such time and place.

(b) Remedies relating to Accounts. Upon the acceleration of the Obligations
pursuant to Section 9.02 of the Credit Agreement, (i) each Obligor will promptly
upon request

 

9



--------------------------------------------------------------------------------

of the Lender instruct all account debtors to remit all payments in respect of
Accounts to a mailing location selected by the Lender and (ii) the Lender shall
have the right to enforce any Obligor’s rights against its customers and account
debtors, and the Lender or its designee may notify any Obligor’s customers and
account debtors that the Accounts of such Obligor have been assigned to the
Lender or of the Lender’s security interest therein, and may (either in its own
name or in the name of an Obligor or both) demand, collect (including without
limitation by way of a lockbox arrangement), receive, take receipt for, sell,
sue for, compound, settle, compromise and give acquittance for any and all
amounts due or to become due on any Account, and, in the Lender’s discretion,
file any claim or take any other action or proceeding to protect and realize
upon the security interest of the Lender in the Accounts. Each Obligor
acknowledges and agrees that the Proceeds of its Accounts remitted to or on
behalf of the Lender in accordance with the provisions hereof shall be solely
for the Lender’s own convenience and that such Obligor shall not have any right,
title or interest in such Accounts or in any such other amounts except as
expressly provided herein. The Lender shall not have any liability or
responsibility to any Obligor for acceptance of a check, draft or other order
for payment of money bearing the legend “payment in full” or words of similar
import or any other restrictive legend or endorsement or be responsible for
determining the correctness of any remittance. Furthermore, during the
continuation of an Event of Default under Section 9.1(a), (f) or (g), (i) the
Lender shall have the right, but not the obligation, to make test verifications
of the Accounts in any manner and through any medium that it reasonably
considers advisable, and the Obligors shall furnish all such assistance and
information as the Lender may require in connection with such test
verifications, (ii) upon the Lender’s request and at the expense of the
Obligors, the Obligors shall cause independent public accountants or others
satisfactory to the Lender to furnish to the Lender reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts and (iii) the Lender in its own name or in the name of others may
communicate with account debtors on the Accounts to verify with them to the
Lender’s satisfaction the existence, amount and terms of any Accounts.

(c) Deposit Accounts. Without limitation of any other rights or remedies
available to the Lender under the Loan Documents or applicable Law, upon the
occurrence of an Event of Default under Section 9.01(a) or (f) and during
continuation thereof, or upon the acceleration of the Obligations under
Section 9.02 of the Credit Agreement, the Lender may prevent withdrawals or
other dispositions of funds in Deposit Accounts maintained with the Lender.

(d) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuance thereof, the Lender
shall have the right to enter and remain upon the various premises of the
Obligors (to the extent it is within such Obligor’s control to grant access)
without cost or charge to the Lender, and use the same, together with materials,
supplies, books and records of the Obligors for the purpose of collecting and
liquidating the Collateral, or for preparing for sale and conducting the sale of
the Collateral, whether by foreclosure, auction or otherwise. In addition, the
Lender may remove Collateral, or any part thereof, from such premises and/or any
records with respect thereto, in order to effectively collect or liquidate such
Collateral.

(e) Nonexclusive Nature of Remedies. Failure by the Lender to exercise any
right, remedy or option under this Agreement, any other Loan Document, any other
document relating to the Secured Obligations, or as provided by Law, or any
delay by the Lender in exercising the same, shall not operate as a waiver of any
such right, remedy or option. No waiver hereunder shall be effective unless it
is in writing, signed by the party against whom such waiver is sought to be
enforced and then only to the extent specifically stated, which in the case of
the Lender shall only be granted as provided herein. To the extent permitted by
Law,

 

10



--------------------------------------------------------------------------------

neither the Lender, nor any party acting as attorney for the Lender, shall be
liable hereunder for any acts or omissions or for any error of judgment or
mistake of fact or law other than their gross negligence or willful misconduct
hereunder. The rights and remedies of the Lender under this Agreement shall be
cumulative and not exclusive of any other right or remedy which the Lender may
have.

(f) Retention of Collateral. In addition to the rights and remedies hereunder,
the Lender may, in compliance with Sections 9-620 and 9-621 of the UCC or
otherwise complying with the requirements of applicable Law of the relevant
jurisdiction, accept or retain the Collateral in satisfaction of the Secured
Obligations. Unless and until the Lender shall have provided such notices,
however, the Lender shall not be deemed to have retained any Collateral in
satisfaction of any Secured Obligations for any reason.

(g) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Lender is legally
entitled, the Obligors shall be jointly and severally liable for the deficiency,
together with interest thereon at the Default Rate, together with the costs of
collection and the fees, charges and disbursements of counsel. Any surplus
remaining after the full payment and satisfaction of the Secured Obligations
shall be returned to the Obligors or to whomsoever a court of competent
jurisdiction shall determine to be entitled thereto.

8. Rights of the Lender.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Obligor hereby designates and appoints the Lender, and each of its
designees or agents, as attorney-in-fact of such Obligor, irrevocably and with
power of substitution, with authority to take any or all of the following
actions upon the occurrence and during the continuance of an Event of Default:

(i) to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Lender may reasonably determine;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Lender may deem reasonably
appropriate;

(iv) receive, open and dispose of mail addressed to an Obligor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Obligor on behalf of
and in the name of such Obligor, or securing, or relating to such Collateral;

(v) sell, assign, transfer, make any agreement in respect of, or otherwise deal
with or exercise rights in respect of, any Collateral or the goods or services
which have given rise thereto, as fully and completely as though the Lender were
the absolute owner thereof for all purposes;

(vi) adjust and settle claims under any insurance policy relating thereto;

 

11



--------------------------------------------------------------------------------

(vii) execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security agreements, affidavits,
notices and other agreements, instruments and documents that the Lender may
determine necessary in order to perfect and maintain the security interests and
liens granted in this Agreement and in order to fully consummate all of the
transactions contemplated therein;

(viii) institute any foreclosure proceedings that the Lender may deem
appropriate;

(ix) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;

(x) to exchange any of the Pledged Equity or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof and, in connection therewith, deposit any of the Pledged Equity
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms as the Lender may reasonably deem appropriate;

(xi) to vote for a shareholder resolution, or to sign an instrument in writing,
sanctioning the transfer of any or all of the Pledged Equity into the name of
the Lender or into the name of any transferee to whom the Pledged Equity or any
part thereof may be sold pursuant to Section 7 hereof;

(xii) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;

(xiii) to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Lender or as the Lender shall direct;

(xiv) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral; and

(xv) do and perform all such other acts and things as the Lender may reasonably
deem to be necessary, proper or convenient in connection with the Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as the Secured Obligations (other than contingent
obligations for which no claim has been asserted) arising under the Loan
Documents have been paid in full and the Commitments have expired or been
terminated. The Lender shall be under no duty to exercise or withhold the
exercise of any of the rights, powers, privileges and options expressly or
implicitly granted to the Lender in this Agreement, and shall not be liable for
any failure to do so or any delay in doing so. Lender shall not be liable for
any act or omission or for any error of judgment or any mistake of fact or law
in its individual capacity or its capacity as attorney-in-fact except acts or
omissions resulting from its gross negligence or willful misconduct. This power
of attorney is conferred on the Lender solely to protect, preserve and realize
upon its security interest in the Collateral.

(b) Assignment by the Lender. The Lender may from time to time assign the
Secured Obligations to a successor Lender appointed in accordance with the
Credit Agreement, and such successor shall be entitled to all of the rights and
remedies of the Lender under this Agreement in relation thereto.

 

12



--------------------------------------------------------------------------------

(c) The Lender’s Duty of Care. Other than as required by Law and the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Lender hereunder, the Lender shall have no duty or liability to preserve
rights pertaining thereto, it being understood and agreed that the Obligors
shall be responsible for preservation of all rights in the Collateral, and the
Lender shall be relieved of all responsibility for the Collateral upon
surrendering it or tendering the surrender of it to the Obligors. The Lender
shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment required by Law and substantially equal to that which the Lender
accords its own property, which shall be no less than the treatment employed by
a reasonable and prudent agent in the industry, it being understood that the
Lender shall not have responsibility for taking any necessary steps to preserve
rights against any parties with respect to any of the Collateral. In the event
of a public or private sale of Collateral pursuant to Section 7 hereof, the
Lender shall have no responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Collateral, whether or not the Lender has or is deemed to have
knowledge of such matters, or (ii) taking any steps to clean, repair or
otherwise prepare the Collateral for sale.

(d) Liability with Respect to Accounts. Anything herein to the contrary
notwithstanding, each of the Obligors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. The Lender shall not have any
obligation or liability under any Account (or any agreement giving rise thereto)
by reason of or arising out of this Agreement or the receipt by the Lender of
any payment relating to such Account pursuant hereto, nor shall the Lender be
obligated in any manner to perform any of the obligations of an Obligor under or
pursuant to any Account (or any agreement giving rise thereto), to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party under
any Account (or any agreement giving rise thereto), to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

(e) Voting and Payment Rights in Respect of the Pledged Equity.

(i) So long as no Event of Default has occurred and is continuing and until the
Lender shall have provided the Borrower and the applicable Obligor written
notice, each Obligor may (A) exercise any and all voting and other consensual
rights pertaining to the Pledged Equity of such Obligor or any part thereof for
any purpose not inconsistent with the terms of this Agreement or the Credit
Agreement and (B) receive and retain any and all dividends (other than stock
dividends and other dividends constituting Collateral which are addressed
hereinabove), principal or interest paid in respect of the Pledged Equity to the
extent they are allowed under the Credit Agreement; and

(ii) Upon the occurrence and during the continuance of an Event of Default and
until the Lender shall have provided the Borrower and the applicable Obligor
written notice, (A) all rights of an Obligor to exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
clause (i)(A) above shall cease and all such rights shall thereupon become
vested in the Lender which shall then have the sole right to exercise such
voting and other consensual rights, (B) all rights of an

 

13



--------------------------------------------------------------------------------

Obligor to receive the dividends, principal and interest payments which it would
otherwise be authorized to receive and retain pursuant to clause (i)(B) above
shall cease and all such rights shall thereupon be vested in the Lender which
shall then have the sole right to receive and hold as Collateral such dividends,
principal and interest payments, and (C) all dividends, principal and interest
payments which are received by an Obligor contrary to the provisions of clause
(ii)(B) above shall be received in trust for the benefit of the Lender, shall be
segregated from other property or funds of such Obligor, and shall be forthwith
paid over to the Lender as Collateral in the exact form received, to be held by
the Lender as Collateral and as further collateral security for the Secured
Obligations.

(f) Releases of Collateral. (i) If any Collateral shall be sold, transferred or
otherwise disposed of by any Obligor in a transaction permitted by the Credit
Agreement, then the Lien of the Lender therein shall be automatically released
and the Lender, at the request and sole expense of such Obligor, shall promptly
execute and deliver to such Obligor all releases (or evidence thereof) and other
documents (including subordination agreements acceptable to the Lender, if
applicable), and take such other action, reasonably necessary for the release of
the Liens created hereby or by any other Collateral Document on such Collateral.
(ii) The Lender may release any of the Pledged Equity from this Agreement or may
substitute any of the Pledged Equity for other Pledged Equity without altering,
varying or diminishing in any way the force, effect, lien, pledge or security
interest of this Agreement as to any Pledged Equity not expressly released or
substituted, and this Agreement shall continue as a first priority lien on all
Pledged Equity not expressly released or substituted.

9. Application of Proceeds. Upon the acceleration of the Obligations pursuant to
Section 9.02 of the Credit Agreement, any payments in respect of the Secured
Obligations and any proceeds of the Collateral, when received by the Lender in
Money, will be applied in reduction of the Secured Obligations in the order set
forth in Section 9.03 of the Credit Agreement.

10. Continuing Agreement.

(a) This Agreement shall remain in full force and effect until such time as the
Secured Obligations (other than contingent obligations for which no claim has
been asserted) arising under the Loan Documents have been paid in full and the
Commitments have expired or been terminated, at which time this Agreement shall
be automatically terminated and the Lender shall, upon the request and at the
expense of the Obligors, forthwith release all of its liens and security
interests hereunder and shall execute and deliver all UCC termination statements
and/or other documents reasonably requested by the Obligors evidencing such
termination.

(b) This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Lender as a preference, fraudulent conveyance or otherwise under
any Debtor Relief Law, all as though such payment had not been made; provided
that in the event payment of all or any part of the Secured Obligations is
rescinded or must be restored or returned, all reasonable costs and expenses
(including without limitation any reasonable legal fees and disbursements)
incurred by the Lender in defending and enforcing such reinstatement shall be
deemed to be included as a part of the Secured Obligations.

11. Amendments; Waivers; Modifications, etc. This Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except as set forth in

 

14



--------------------------------------------------------------------------------

Section 10.01 of the Credit Agreement; provided that any update or revision to
Schedule 2(c) hereof delivered by any Obligor shall not constitute an amendment
for purposes of this Section 11 or Section 10.01 of the Credit Agreement.

12. Successors in Interest. This Agreement shall be binding upon each Obligor,
its successors and assigns and shall inure, together with the rights and
remedies of the Lender hereunder, to the benefit of the Lender and its
successors and permitted assigns.

13. Notices. All notices required or permitted to be given under this Agreement
shall be in conformance with Section 10.02 of the Credit Agreement.

14. Counterparts. This Agreement may be executed in any number of counterparts,
each of which where so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. It shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart. Delivery of executed counterparts of this Agreement by facsimile or
other electronic means shall be effective as an original.

15. Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.

16. Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL. The
terms of Sections 10.14 and 10.15 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

17. Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

18. Entirety. This Agreement, the other Loan Documents and the other documents
relating to the Secured Obligations represent the entire agreement of the
parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

19. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by an Obligor), or by a
guarantee, endorsement or property of any other Person, then the Lender shall
have the right to proceed against such other property, guarantee or endorsement
upon the occurrence of any Event of Default, and the Lender shall have the
right, in its sole discretion, to determine which rights, security, liens,
security interests or remedies the Lender shall at any time pursue, relinquish,
subordinate, modify or take with respect thereto, without in any way modifying
or affecting any of them or the Secured Obligations or any of the rights of the
Lender under this Agreement, under any other of the Loan Documents or under any
other document relating to the Secured Obligations.

20. Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Lender a Joinder Agreement. Immediately upon such execution and delivery of such
Joinder Agreement (and without any further action), each such additional Person
will become a party to this Agreement as an “Obligor” and have all of the rights
and obligations of an Obligor hereunder and this Agreement and the schedules
hereto shall be deemed amended by such Joinder Agreement.

 

15



--------------------------------------------------------------------------------

21. Consent of Issuers of Pledged Equity. Each issuer of Pledged Equity party to
this Agreement hereby acknowledges, consents and agrees to the grant of the
security interests in such Pledged Equity by the applicable Obligors pursuant to
this Agreement, together with all rights accompanying such security interest as
provided by this Agreement and applicable law, notwithstanding any
anti-assignment provisions in any operating agreement, limited partnership
agreement or similar organizational or governance documents of such issuer.

[remainder of page intentionally left blank]

 

16



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

OBLIGORS:     SYNTEL, INC.,     a Michigan corporation     By:  

/s/ Daniel M. Moore

    Name:   Daniel M. Moore     Title:   Secretary     SKILLBAY LLC,     a
Michigan limited liability company     By:   Syntel, Inc., its Member       By:
 

/s/ Daniel M. Moore

      Name:   Daniel M. Moore       Title:   Secretary     SYNTEL CONSULTING
INC.,     a Michigan corporation     By:  

/s/ Daniel M. Moore

    Name:   Daniel M. Moore     Title:   Secretary



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

 

BANK OF AMERICA, N.A., as Lender By:  

/s/ Gregory J. Bosio

Name:   Gregory J. Bosio Title:   Vice President